Exhibit 10.3
 
Line of Credit Note
 
$5,000,000.00
Date:  September 18, 2013


Promise to Pay.  On or before September 18, 2014 (the "Maturity Date"), for
value received, SkyMall, LLC (the “Borrower”) promises to pay to SMXE Lending,
LLC, a Delaware limited liability company, whose address is 2525 East Camelback
Road, Suite 850, Phoenix, AZ 85016 (the “Lender”) or order, in lawful money of
the United States of America, the sum of Five Million and 00/100 Dollars
($5,000,000.00) or so much thereof as may be advanced and outstanding, plus
interest on the unpaid principal balance computed on the basis of the actual
number of days elapsed in a year of 360 days at the “Adjusted LIBOR Rate” (the
“Note Rate”) and at the rate of 2.00% Per Annum above the Note Rate, upon the
occurrence of any default under this Note, whether or not the Lender elects to
accelerate the maturity of this Note, from the date of such default.
 
Definitions.  As used in this Note, the following terms have the following
respective meanings:
 
“Adjusted LIBOR Rate” means, with respect to the relevant Interest Period, the
sum of (i) the Applicable Margin plus (ii) the LIBOR Rate applicable to such
Interest Period.
 
“Applicable Margin” means 4.50% Per Annum.
 
“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in Arizona and New York for the conduct of substantially all
of their commercial lending activities and on which dealings in United States
dollars are carried on in the London interbank market.
 
“Interest Period” means each consecutive one month period, the first of which
shall commence on the date of this Note, ending on the day which corresponds
numerically to such date one (1) month thereafter, provided, however, that if
there is no such numerically corresponding day in such first succeeding month,
such Interest Period shall end on the last Business Day of such first succeeding
month.  If an Interest Period would otherwise end on a day which is not a
Business Day, such Interest Period shall end on the next succeeding Business
Day, provided, however, that if said next succeeding Business Day falls in a new
calendar month, such Interest Period shall end on the immediately preceding
Business Day.
 
“LIBOR Rate” means with respect to any LIBOR advance for any Interest Period,
the interest rate determined by the Lender by reference to Reuters Screen
LIBOR01, formerly known as Page 3750 of the Moneyline Telerate Service (together
with any successor or substitute, the “Service”) or any successor or substitute
page of the Service providing rate quotations comparable to those currently
provided on such page of the Service, as determined by the Lender from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market, to be the rate at approximately 11:00
a.m. London time, two Business Days prior  to the commencement of the Interest
Period for dollar deposits with a maturity equal to such Interest Period.  If no
LIBOR Rate is available to the Lender, the applicable LIBOR Rate for the
relevant Interest Period shall instead be the rate determined by the Lender to
be the rate at which the JPMorgan Chase Bank, N.A. offers to place U.S. dollar
deposits having a maturity equal to such Interest Period with first-class banks
in the London interbank market at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period.
 
“Senior Secured Party” means JP Morgan Chase Bank, N.A.
 
“Subordination Agreement” means that certain Subordination and Intercreditor
Agreement dated as of September 18, 2013 among the Borrower, the Lender and the
Senior Secured Party.
 
 
-1-

--------------------------------------------------------------------------------

 

If any applicable domestic or foreign law, treaty, rule or regulation now or
later in effect (whether or not it now applies to the Lender) or the
interpretation or administration thereof by a governmental authority charged
with such interpretation or administration, or compliance by the Lender with any
guideline, request or directive of such an authority (whether or not having the
force of law), shall make it unlawful or impossible for the Lender to maintain
or fund the advances evidenced by this Note, then, upon notice to the Borrower
by the Lender, the outstanding principal amount, together with accrued interest
and any other amounts payable to the Lender under this Note or the Related
Documents shall be repaid (a) immediately upon the Lender’s demand if such
change or compliance with such requests, in the Lender’s judgment, requires
immediate repayment, or (b) at the expiration of the last Interest Period to
expire before the effective date of any such change or request.
 
If the Lender determines that quotations of interest rates for the relevant
deposits referred to in the definition of Adjusted LIBOR Rate are not being
provided for purposes of determining the interest rate as provided in this Note,
then the Lender shall, at the Lender’s option, give notice of such circumstances
to the Borrower, whereupon (i) the obligation of the Lender to make advances
evidenced by this Note shall be suspended until the Lender notifies the Borrower
that the circumstances giving rise to the suspension no longer exists, and (ii)
the Borrower shall repay in full the then outstanding principal amount of each
advance evidenced by this Note, together with accrued interest, on the last day
of the then current Interest Period.
 
In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.
 
The Borrower hereby agrees to pay an effective rate of interest that is the sum
of the interest rate provided for in this Note together with any additional rate
of interest resulting from any other charges of interest or in the nature of
interest paid or to be paid in connection with this Note or the Related
Documents.
 
Interest will be computed on the unpaid principal balance from the date of each
borrowing.
 
Until the Maturity Date, the Borrower will pay consecutive monthly installments
of interest only commencing October 18, 2013.  On the Maturity Date, all
outstanding principal and accrued interest hereunder shall be due and payable
 
The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Lender at the
Lender’s address above or at such other place as the Lender may designate in
writing. If any payment of principal or interest on this Note shall become due
on a day that is not a Business Day, the payment will be made on the next
succeeding Business Day.  Payments shall be allocated among principal, interest
and fees at the discretion of the Lender unless otherwise agreed or required by
applicable law. Acceptance by the Lender of any payment that is less than the
payment due at that time shall not constitute a waiver of the Lender’s right to
receive payment in full at that time or any other time.
 
Late Fee.  Any principal or interest which is not paid within 10 days after its
due date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest, up to the maximum amount of One Thousand
Five Hundred and 00/100 Dollars ($1,500.00) per late charge.  The Borrower
agrees to pay and stipulates that five percent (5.00%) of the total payment due
is a reasonable amount for a late payment charge.  The Borrower shall pay the
late payment charge upon demand by the Lender or, if billed, within the time
specified.
 
Purpose of Loan.  The Borrower acknowledges and agrees that this Note evidences
a loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that no advance shall be used for any personal, family or household
purpose.  The proceeds of the loan shall be used only for the Borrower’s working
capital purposes.
 
 
-2-

--------------------------------------------------------------------------------

 
 
Credit Facility.  The Lender has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note.  The credit
facility is in the form of advances made from time to time by the Lender to the
Borrower.  This Note evidences the Borrower’s obligation to repay those
advances.  The aggregate principal amount of debt evidenced by this Note is the
amount reflected from time to time in the records of the Lender. Until the
earliest to occur of maturity, any default, event of default, or any event that
would constitute a default or event of default but for the giving of notice, the
lapse of time or both, the Borrower may borrow, pay down and reborrow under this
Note subject to the terms of the Related Documents.
 
Per Annum.  In this Note the term “Per Annum” means for a year deemed to be
comprised of 360 days.
 
SUBORDINATION AGREEMENT.  THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS
EVIDENCED HEREBY ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN
THE SUBORDINATION AGREEMENT TO THE INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE
BORROWER AND ITS SUBSIDIARIES PURSUANT TO THAT CERTAIN CREDIT AGREEMENT DATED AS
OF MAY 10, 2013, BETWEEN THE BORROWER AND SENIOR SECURED PARTY, AS SUCH CREDIT
AGREEMENT HAS BEEN AND HEREAFTER MAY BE AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED FROM TIME TO TIME, AND TO INDEBTEDNESS REFINANCING THE INDEBTEDNESS
UNDER THAT AGREEMENT AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT, AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.
 
Miscellaneous.  This Note binds the Borrower and its successors, and benefits
the Lender, its successors and assigns.  Any reference to the Lender includes
any holder of this Note.  This Note
 
is subject to that certain Credit Agreement by and between the Borrower and the
Lender, dated September 18, 2013, and all amendments, restatements and
replacements thereof (the “Credit Agreement”) to which reference is hereby made
for a more complete statement of the terms and conditions under which the loan
evidenced hereby is made and is to be repaid.  The terms and provisions of the
Credit Agreement are hereby incorporated and made a part hereof by this
reference thereto with the same force and effect as if set forth at length
herein.  No reference to the Credit Agreement and no provisions of this Note or
the Credit Agreement shall alter or impair the absolute and unconditional
obligation of the Borrower to pay the principal and interest on this Note as
herein prescribed.  Capitalized terms not otherwise defined herein shall have
the meanings assigned to such terms in the Credit Agreement.  If any one or more
of the obligations of the Borrower under this Note or any provision hereof is
held to be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining obligations of the Borrower and the
remaining provisions shall not in any way be affected or impaired; and the
invalidity, illegality or unenforceability in one jurisdiction shall not affect
the validity, legality or enforceability of such obligations or provisions in
any other jurisdiction.  Time is of the essence under this Note and in the
performance of every term, covenant and obligation contained herein.
 

 
Borrower:
   
Address:               1520 E. Pima Street
SkyMall, LLC
Phoenix, AZ  85034-4639
   
By:  /s/ Scott Wiley
     
Scott Wiley                                 CFO
 
Printed Name                              Title
         
Date Signed:  September 18, 2013